In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00198-CR




       EX PARTE: NIJINSKI TYWON MURPHY




               Original Habeas Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                      MEMORANDUM OPINION
       Nijinski Tywon Murphy has filed a petition with this Court asking us to grant him habeas

corpus relief and release him from custody. Murphy is currently before this Court in a separate

appeal from the conviction for which he seeks habeas relief.

       The authority to grant habeas relief is granted by Article 11.05 of the Texas Code of

Criminal Procedure. TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2005). It specifies that the

Texas Court of Criminal Appeals, district courts, county courts, or any judge of those courts have

the power to issue the writ of habeas corpus. Notably absent from that list are the Texas Courts

of Appeals and the justices of those Courts of Appeals. The habeas jurisdiction of this Court is

extremely narrow and does not include criminal cases. TEX. GOV’T CODE ANN. § 22.221 (West

2004). We have no jurisdiction over this proceeding.

       We dismiss the petition for want of jurisdiction.




                                                     Bailey C. Moseley
                                                     Justice

Date Submitted:       September 10, 2013
Date Decided:         September 11, 2013

Do Not Publish




                                                2